Citation Nr: 0823709	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-37 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected gastroesophageal reflux disease 
(GERD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  



FINDING OF FACT

The service-connected GERD is not shown to be manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, productive of considerable impairment of 
health.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected GERD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 
4.114 including Diagnostic Code 7346 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in August 2003 and June 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed December 2003 rating decision.  
However, the RO readjudicated the Appeal in a March 2006 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed December 2003 rating 
decision, in which service connection for his GERD was 
granted.  Id.  

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected; whereas an initial claim for 
compensation focuses on substantiating a claim of service 
connection by finding evidence of an in-service incident, a 
current disability and a nexus between the two.  Thus, the 
heightened duties of notification as outlined in Vazquez-
Flores are not required when the appeal concerns the 
propriety of an initial evaluation.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran asserts that his service-connected GERD symptoms 
are more severe than what is contemplated by the 10 percent 
disability evaluation assigned in this case.  

The RO has evaluated the veteran's GERD under 38 C.F.R. § 
4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 
10 percent evaluation is assigned when the veteran's 
disability is manifested by two or more of the symptoms for 
the 30 percent evaluation of less severity.  

A 30 percent evaluation may be assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation may be awarded for symptoms of pain, 
vomiting, material weight loss or hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health. 

During a September 2003 VA examination, the veteran reported 
that his GERD was mostly manifested by a sore throat and a 
little heartburn every now and then.  He was prescribed 
Zantac for the management of his GERD and the medication 
relieved his condition except for an occasional recurrence.  
He did not complain of any side effects from the medications 
used or of any complications from the GERD condition.  

An upper GI series showed moderate to severe GERD.  Reflux 
was observed to the level of the thoracic inlet with 
clearance on resumption of upright posture.  There was no 
esophageal mucosal abnormality observed, and the examination 
was otherwise unremarkable.  The veteran was diagnosed with 
moderate to severe GERD by x-ray.  

Private and VA treatment records dated December 2003 to 
December 2005 document treatment the veteran received for his 
various disabilities.  In an August 2004 VA treatment record, 
the veteran denied having a significant history of 
gastrointestinal problems.  

In a May 2005 private treatment record, the veteran 
complained of an increase in his GERD symptoms.  He had an 
increase in chest discomfort.  He woke up numerous times at 
night having to clear his throat and spit out some phlegm.  

On examination, there were no signs of ischemia.  He did have 
a prominent elevation of his blood pressure during the test, 
but no noted ischemia or chest discomfort.  His resting 
pressures were normal.  

The examiner concluded that the veteran's chest discomfort 
and likely GERD symptoms were considerably better.  The 
veteran was instructed to continue taking the Aciphex.  

An October 2005 private treatment record indicated the 
veteran had some difficulty with GERD in the past but his 
GERD was now well controlled with Aciphex.  The veteran had 
no water brash or dysphagia.  The veteran decided to 
discontinue the use of Aciphex and would resume only if 
symptoms returned.  

In a January 2006 VA examination, the examiner noted the 
results of the previous VA examination.  The veteran 
complained of pain in the upper esophageal area and in the 
throat area.  He compared this pain to having the feeling of 
a headache.  It was a constant, uncomfortable feeling and was 
sometimes associated with heartburn.  

The veteran did not have dysphagia.  He did have a chest pain 
and would wake in the middle of the night with a chest pain 
and feeling of discomfort in his throat.  However, these 
symptoms cleared up once he got up.  He had no hematemesis, 
melena, nausea or vomiting.  He did have reflux and some 
regurgitation that occurred several times per week.  
Currently, he used over-the-counter antacid to treat his GERD 
symptoms.  He previously was prescribed Zantac (which he 
claimed provided some relief) and Aciphex (which he claimed 
was not effective).  

On examination, the veteran was well developed, well 
nourished and overall healthy.  His nutritional status was 
good and his weight had stayed pretty consistent from 
previous examinations (173 pounds).  His diagnosed GERD was 
confirmed.  

Given its review of the medical evidence of record, the Board 
finds that the service-connected GERD does not warrant an 
evaluation higher than 10 percent in this case.  In this 
regard, the veteran is not shown to have persistent recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive considerable impairment of health.  

The Board is aware of the veteran's various lay statement 
indicating his service-connected GERD symptoms have increased 
in severity.  The Board recognizes that the veteran is 
competent to report symptoms capable of lay observation; 
however the Board notes that the veteran is not competent 
render a diagnosis or opinion as to degree of severity.  
Thus, his lay opinion is not competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Thus, the preponderance of the evidence is against the 
veteran's claim and this claim for increase must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

An increased, initial evaluation in excess of 10 percent for 
the service-connected GERD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


